                         IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MISSOURI
                                   WESTERN DIVISION

TERRI YOLANDA LABLANCE,                            )
                                                   )
                          Plaintiff,               )
                                                   )
                v.                                 )
                                                   )   Case No. 4:19-cv-00693-BP
CORIZON HEALTH, INC. AND                           )
MISSOURI DEPARTMENT OF                             )
CORRECTIONS,                                       )
                                                   )
                          Defendant.               )


DEFENDANT CORIZON HEALTH, INC.’S REPLY MEMORANDUM IN SUPPORT OF
               ITS MOTION FOR SUMMARY JUDGMENT



        LaBlance’s Opposition does nothing to defeat summary judgment. It is largely based on

LaBlance’s personal subjective, speculative assumptions, which unreasonably construe facially

race-neutral conduct as being racially motivated. LaBlance wrongly equates conduct that may

relate to her criminal history as being inherently racial. Courts in many contexts have ruled that

is not true. For instance, concisely put by the Firth Circuit: “Persons with criminal records are

not protected by Title VII . . . .”1

        LaBlance’s subjective beliefs to the contrary, however, are just that—subjective and

unsupported. LaBlance has not come forward with evidence that make it reasonable to infer any

such thing. If the evidentiary record was different, perhaps a race claim could be made. For

instance, if the evidence was that there were both an African-American employee and a non-

African-American employee with criminal records and upon learning this information, an

employer or co-workers treated one but not the other differently, then perhaps that would trigger


1   Manley v. Invesco, 555 F. App'x 344, 348 (5th Cir. 2014).



          Case 4:19-cv-00693-BP Document 71 Filed 12/17/20 Page 1 of 10
legal protections of Title VII or 1981 (assuming the differing treatment still rose to the level of

being sufficiently severe or pervasive to be actionable). But that is not this case here. LaBlance

has come forward with no evidence – either direct or circumstantial – that suggests that the

facially-race neutral conduct of other Corizon (or DOC) employees was motivated by her race.

She has not identified a “similarly-situated” comparator who was treated more favorably. Nor

has she offered evidence to suggest that her fellow employees, upon learning of a co-worker with

a criminal history, would have behaved differently. While LaBlance may assume that all of

“rural America” are racists (her words), that disparaging notion is neither fair nor reasonable.

             As the non-movant, LaBlance is entitled to reasonable inferences from the evidence; she

is not entitled to unreasonable ones. “Although a district court must rule on a motion for

summary judgment after viewing the facts in the light most favorable to the non-moving party, it

is not required to “accept unreasonable inferences or sheer speculation as fact.” 2 As sheer

speculation is all LaBlance offers in her Opposition, summary judgment should be granted in

full.

        I.     DEFENDANT’S REPLY TO PLAINTIFF’S RESPONSE TO DEFENDANTS
                        STATEMENTS OF UNCONTROVERTED FACTS

             A chart reflecting Defendant’s Reply to Plaintiff’s Response to Defendant’s Statement of

Uncontroverted Material Fact as Exhibit A.

    II. DEFENDANT’S RESPONSE TO PLAINTIFF’S STATEMENTS OF ADDITIONAL
                                    FACTS

             A chart reflecting Defendant’s Responses to Plaintiff’s Additional Statements of Material

Fact is attached as Exhibit B.




2    Reed v. City of St. Charles, 561 F.3d 788, 791 (8th Cir. 2006).


                                                      2
               Case 4:19-cv-00693-BP Document 71 Filed 12/17/20 Page 2 of 10
       In substance, LaBlance’s lengthy but immaterial “Statement of Additional Material

Facts” creates a misleading, unsupported narrative implying that before she quit, discriminatory

events influenced her decision to resign.

       Much of LaBlance’s “argument” relates to the fact that apparently, unbeknownst to

LaBlance at the time, several employees had discovered her criminal history.            However,

LaBlance admits that she was not aware that Corizon employees had accessed her criminal

D.O.C. record until after her employment ended. (Pltf’s SOF 16, 85-89). Indeed, LaBlance

admits that perhaps there were “signs she should have picked up on,” but she did not until after

she resigned. (Pltf’s SOF 24). Perhaps more significant than the after-the-fact nature of her

harassment/constructive discharge arguments, she makes the unreasonable inference that her race

had anything to do with what occurred. The relevant timeline and material facts remain

uncontroverted:

           Corizon hired LaBlance as an advanced registered nurse practitioner, with full
            awareness at the time of hire that LaBlance had a criminal record prior to the
            obtainment of her nursing degree. (Dft’s SOF 2; Pltf’s SOF 1, 6, 7). LaBlance’s
            criminal history did not affect Corizon’s decision to offer her employment, nor did it
            prevent LaBlance from cultivating good relationships with her co-workers, whom she
            considered friends. (Dft’s SOF 3).

           A co-worker used the phrase “n- word rigged” during a conversation with LaBlance.
            The event was reported to Corizon management by another co-worker, not LaBlance.
            Immediately upon notification, the Health Services Administrator investigated the
            claim, obtained a statement from LaBlance among several others, and the alleged
            offender was terminated the very next day. (Dft’s SOF 5, 6, 8, 9).

           LaBlance had never heard any racially inappropriate language at Corizon, nor did
            LaBlance hear any racially inappropriate language at Corizon again after that day.
            (Dft’s SOF 7, 10).

           LaBlance only made one complaint of discrimination during her employment at
            Corizon, which was made over a year after the employee who used inappropriate
            language had been fired. She alleged that a lab technician required her to fill out
            requisition forms that she did not require other, Caucasian providers to complete.
            (Dft’s SOF 12). LaBlance attempts to controvert the fact by admitting that she did
            indeed complain about the disparate treatment she received vis-à-vis the other white


                                                3
           Case 4:19-cv-00693-BP Document 71 Filed 12/17/20 Page 3 of 10
              providers, but then unsuccessfully attempts to split hairs by arguing that Corizon’s
              investigation into the very complaint LaBlance admitted she made “misses the point.”
              (See LaBlance’s Resp. to Dft’s SOF at 12-16).

             Dft’s SOF 15-16 confirms that (1) the other Caucasian providers filled out requisition
              forms, and that the lab technician did not single out LaBlance, and (2) that every
              request made by LaBlance had in fact been run by the lab technician in question.
              These facts are uncontroverted by LaBlance, and her arguments that they “miss the
              point” are insignificant and cannot create a genuine issue of material fact.

             LaBlance resigned her position, gave the reason for her termination as travel related,
              and had accepted another job at the time she turned in her resignation. (Dft’s SOF 20,
              21, 22). It is further uncontroverted that between the date of her resignation and her
              last day of work, she never mentioned or had discussions with Corizon regarding race
              discrimination, harassment or retaliation. (Dft’s SOF 27) 3.

         Further, a careful review of the “additional facts” set forth in LaBlance’s Opposition

shows they are frequently unsupported by the evidence cited, or supported only by LaBlance’s

self-serving or speculative assertions, or are otherwise misleading.

         III. DEFENDANT’S RESPONSE TO PLAINTIFF’S LEGAL ARGUMENTS

A.       Summary Judgment Is Appropriate On Counts I And II: Lablance’s Claims Of
         Race-Based Hostile Work Environment-Constructive Discharge

                 1.      LaBlance Cannot Establish a Prima Facie Case of Hostile Work
                         Environment.

         None of LaBlance’s additional facts reasonably support any inference that her race was

the underlying motivation of any alleged discriminatory actions she claims. Furthermore, even a

few, facially race-neutral events still falls far below the high standard she needs to establish an




3    Though not relevant to LaBlance’s claims of racial discrimination or retaliation, LaBlance admits that
     after her employment ended, she received a letter from a former Corizon co-worker, at which time
     she became aware that the co-worker and another former co-worker may have shared the information
     in her D.O.C. records with other Corizon and D.O.C. staff. (Pltf’s SOF 85, 86). During her
     employment, however, LaBlance was not aware that her co-workers had accessed her D.O.C. medical
     records. (Pltf’s SOF 16). It was the investigation, which occurred after LaBlance’s employment
     ended, that revealed that employees had accessed her medical records. (Pltf’s SOF 89).



                                                     4
             Case 4:19-cv-00693-BP Document 71 Filed 12/17/20 Page 4 of 10
actionable hostile work environment4. Nor does LaBlance’s Opposition establish that the any of

this conduct was because of her membership in a protected group.

        LaBlance’s argument that she was the only African-American employee at Corizon at the

time does nothing to prove her case. “[S]imply being the lone member of an identifiable racial

or ethnic minority within a supervisor's chain of command, without more, does not demonstrate

racial animus.”5

        There is no dispute that during LaBlance’s employment, she experienced a single

instance of overt racism, to which Corizon responded by immediately terminating the offending

employee. She admits that the termination of the offending employee “was the end of it.” (Dft’s

SOF 9). It is also an uncontroverted fact that LaBlance testified that she was never threatened

with physical violence in any way while she worked at Corizon. (Dft’s SOF 28). LaBlance’s

attempt to discredit Corizon’s prompt remedial action and fabricate a “culture” of racial bias is

both unsupported by the record and an illogical conclusion from the series of events, which

demonstrates Corizon’s zero-tolerance policy for discrimination. LaBlance was not even the

person who complained about the incident; Corizon management had been notified about the

incident by another employee, not LaBlance. (Dft’s SOF 6, 8, 9).

        The only time in her years at Corizon that LaBlance complained about alleged

discrimination occurred many months later. In that case, it is uncontroverted that Corizon

investigated her complaint by speaking with others aware of the situation. LaBlance’s claims

were not corroborated as the evidence showed that the lab technician did not make requests of


4   Ellis v. Houston, 742 F.3d 307, 319 (8th Cir. 2014) (elements for hostile work environment).
5   Chavez v. New Mexico, 397 F.3d 826, 832 (10th Cir. 2005); Garcia v. Hy-Vee, Inc. 2009 WL
    10703056, at *7 (S.D. Iowa Oct. 16, 2009) (“While it is true that harassment need not be explicitly
    racial in order to be probative of a hostile work environment, it is equally true that not every
    perceived unfairness in the workplace may be ascribed to discriminatory motivation merely because
    the complaining employee belong to a racial minority.”).


                                                   5
          Case 4:19-cv-00693-BP Document 71 Filed 12/17/20 Page 5 of 10
LaBlance that were not also made of the other Caucasian providers, and that all of LaBlance’s

requests to the lab technician were completed. (Dft’s SOF 14-16). LaBlance may have been

“unsatisfied” with the results of the investigation, however she cannot controvert the fact that an

investigation occurred into the exact issues LaBlance raised in her complaint. Id.

        The additional, isolated incidents LaBlance identifies as creating the “bad culture” of

Corizon are neither facially racial nor sufficient severe or pervasive enough to sustain her claims.

LaBlance’s grievances, limited in number and all involving facially race-neutral events, fail to

establish harassment “so intimidating, offensive, or hostile that it poisoned the work

environment.”6 “To be actionable, the conduct complained of must be extreme in nature and not

merely rude or unpleasant.”7

        Even if LaBlance’s additional claims of harassment were true, her allegations amount to

no more than increased scrutiny and remarks based on her (post-employment) realization that

Corizon employees knew her criminal record, and are insufficient to overcome summary

judgment8. LaBlance’s repeated assertions that—unbeknownst to her at the time—co-workers

may have gossiped about her criminal record is not in and of itself evidence of racial

discrimination as she cannot point to any evidence on the record that such gossip would not have

occurred had she been Caucasian9. Indeed, it is hardly surprising that employees (of any race)

working at a prison who learn that one of their fellow employees has a criminal history (and may

have records in the inmate database) may engage in gossip and look at the employee differently.



6   Nitsche v. CEO of Osage Valley Elec. Coop., 446 F.3d 841, 846 (8th Cir. 2006).
7   Id.
8   O’Brien v. Dep’t of Agric., 532 F.3d 805, 809 (8th Cir. 2008) (holding verbal harassment and
    increased scrutiny were insufficient for a race-based hostile work environment claim).
9   Barrett v. Whirlpool Corp., 556 F.3d 502, 518 (6th Cir. 2009) (where plaintiff did not allege hearing a
    single remark that reflected discrimination directed towards her based on race, she did not offer
    sufficient evidence to establish prima facie case of hostile work environment).


                                                    6
          Case 4:19-cv-00693-BP Document 71 Filed 12/17/20 Page 6 of 10
That is not to say such behavior is appropriate, but it is hardly reasonable to infer, without some

additional evidence, that it would not have occurred if it involved a Caucasian employees with a

criminal record10. Without some reasonable basis to infer racial character or purpose, the conduct

alleged by LaBlance cannot and should not be considered as part of her race-based hostile work

environment claim.11

                2.      LaBlance was not Constructively Discharged.

        The required evidence for establishing a constructive discharge claim is even more

demanding than that required to establish an actionable hostile work environment. LaBlance

cannot point to any case law supporting her contention that she was subjected to working

conditions so intolerable that she was forced to quit, and there is overwhelming uncontroverted

evidence to the contrary. Other than citing a general statement of law, LaBlance identifies no

authority supporting the idea that the facts here constitutes a constructive discharge. Also

conspicuously absent from her Opposition, LaBlance does not even attempt to address or

distinguish the cases and principles that Corizon laid out in its Motion.

        It is uncontroverted that LaBlance voluntarily resigned her position, that she informed

Corizon that she had accepted a new position at the time of her resignation, and that she worked

three full weeks after her notice. (Dft’s SOF 20, 21, 22). Nor can LaBlance controvert the fact

that Corizon engaged in conversations about retaining her in the position and the fact that she at

least once called the Health Services Administrator (H.S.A.) and indicated that she felt she may

have decided to quit too soon. (Dft’s SOF 23-24). Finally, LaBlance’s farewell messages to the



10 See Dean v. Specialized Security Response, 2011 WL 3734238 at *10 (W.D. Pa. 2011) (granting
   summary judgment on §1981 claims due to plaintiff’s failure to identify similarly situated persons
   outside of the protected class; the alleged Caucasian comparator co-worker did not have a felony
   record like plaintiff.).
11 Singletary v. Mo. Det. Of Corrections, 423 F.3d 886, 893 (8th Cir. 2005).


                                                   7
          Case 4:19-cv-00693-BP Document 71 Filed 12/17/20 Page 7 of 10
H.S.A. and her former supervising doctor, which LaBlance testified she “meant completely” at

the time she left the messages, bely any notation that the working environment rose to such an

intolerable level that LaBlance was “forced to quit.” (Dft’s SOF 25-26).

        Perhaps most telling and significant, from February 1, 2019, the date of her resignation,

to February 22, 2019, her last day of work, LaBlance admitted she did not say one word about

alleged race discrimination, harassment, or retaliation. (Dft’s SOF 27). Not a peep. Courts have

consistently found that resignation letters which lack mention of intolerable conditions,

persistence attendance at work following the resignation, and positive exit notes are “entirely

inconsistent with an employee who views [her] working conditions as so intolerable as to compel

any reasonable person to resign.”12 The rationale for this makes sense: having not only failed to

say anything about discrimination and actually going out of her way to gratuitously say positive

things about her employment, LaBlance did not give Corizon a reasonable opportunity to address

issues before she resigned (perhaps because LaBlance knew there were no actual racial issues to

address).

        LaBlance simply cannot reverse-engineer a constructive discharge claims by using

information learned after she resigned to suggest working conditions so intolerable that she was

forced to quit. Though LaBlance relies on the access of her D.O.C. medical records as evidence

that her co-workers were biased against her (facially unrelated to LaBlance’s race), it is

undisputed that LaBlance “did not pick up on” nor was she aware that any individual had


12 See Holowecki v. Fed. Exp. Corp., 644 F.Supp. 2d 338, 335 (S.D.N.Y 2009) finding that resignation
   letter which stated that FedEx “was a company I truly enjoyed working for” “is entirely inconsistent
   with an employee who views his working conditions as being so intolerable as to compel any
   reasonable person to resign.”); Johnson v. Wal-Mart Stores, Inc., 987 F. Supp. 1376, 1394
   (M.D.Ala.1997) (indicating that waiting to resign after the conduct and giving three weeks’ notice
   before resigning “strongly suggests that the conditions to which she allegedly were subjected were
   not intolerable”).



                                                   8
            Case 4:19-cv-00693-BP Document 71 Filed 12/17/20 Page 8 of 10
accessed her record during her employment. 13 (Plft’s SOF 16, 24). Information that LaBlance

indisputably learned post her resignation is irrelevant to her claims. 14 When LaBlance quit to

take a new job with a shorter commute, there are no facts suggesting that she had been exposed

to an environment even close to approaching the high bar necessary for a constructive discharge

claim, and it should accordingly be dismissed.

B.      Summary Judgment Is Appropriate on Counts III and IV: LaBlance’s Retaliation-
        Based Termination Claims.

        LaBlance’s Opposition glaringly fails to identify any adverse employment action or a

causal connection between any alleged employment action and alleged protected activity. 15

LaBlance points to no facts that fall under the definition of retaliatory conduct, as her

employment was materially unaffected until she voluntarily left Corizon. 16 LaBlance’s only

suggestion of retaliatory conduct, beyond her constructive discharge claim, is that that her patient

schedules were reduced (Pltf’s SOF 63), but LaBlance did not get paid based on the number of

patients she saw. She suggests, without support, that patient volume determined her “need to be

in the position to have that job.” (Pltf’s SOF 64). LaBlance’s claim is rampant speculation; any

suggestion that her job was in jeopardy at any time is wholly unsupported, and actually conflicts

with the uncontroverted fact that Corizon engaged LaBlance in conversations regarding keeping

her in the position even after her decision to resign. (Dft’s SOF 23).


13 See Perkins v. Int'l Paper Co., 936 F.3d 196, 211 (4th Cir. 2019) (“Following our decisions and those
   of our sister circuits, we confirm that information about which a plaintiff is unaware cannot, by
   definition, be part of a Plaintiff’s work experience. Thus, such information is not proper for
   consideration in evaluating the severe or pervasive requirement of a hostile work environment
   claim.”).
14 Id.
15 Putman v. Unity Health System, 348 F.3d 732, 737 (8th Cir. 2003) (elements for retaliation).
16 See Muhammad v. City of St. Louis, No. 4:18-CV-1757 RLW, 2020 WL 6939611, at *6 (E.D. Mo.
   Nov. 25, 2020) (granting summary judgment on the basis that plaintiff could not demonstrate that any
   instances caused him to suffer any material disadvantage and was not negatively affected in terms of
   compensation, terms, conditions or privileges of employment.).


                                                   9
          Case 4:19-cv-00693-BP Document 71 Filed 12/17/20 Page 9 of 10
       LaBlance fails to establish critical elements of her retaliation claim, and they should

accordingly be dismissed.

                                     IV. CONCLUSION

       As explained above, summary judgment should therefore be granted to Defendant

Corizon.

                                                    OGLETREE, DEAKINS, NASH, SMOAK
                                                    & STEWART, P.C.

                                                    /s/    Michael Matula
                                                    Michael L. Matula     MO #47568
                                                    Claudia M. Tran       MO #70391
                                                    4520 Main Street, Suite 400
                                                    Kansas City, MO 64111
                                                    816.471.1301
                                                    816.471.1303 (Facsimile)
                                                    michael.matula@ogletree.com
                                                    claudia.tran@ogletree.com

                                                    Attorneys for Defendant


                                CERTIFICATE OF SERVICE

        The undersigned certifies that on the 17th day of December, 2020, the above and
foregoing document was electronically filed and notice will be sent electronically to counsel for
plaintiff, through the Court’s electronic notification system.

                                     /s/ Michael L. Matula



                                                                                        45346590.1




                                               10
           Case 4:19-cv-00693-BP Document 71 Filed 12/17/20 Page 10 of 10
